DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 7/13/2022. Claims 1-3 & 5-15 are pending in this application. Claims 4, 16 & 17 are canceled. Claims 6-11 are withdrawn.
	Claims 1-3, 5 & 12-15 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-3, 5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0303426) in view of Zhou et al. (CN 110323196, ENG translation attached). 
Re claim 1, Li teaches, Fig. 4, [0039, 0041, 0042 & 0044], a photo-etching compensation structure of an array substrate, comprising: 
-a substrate (110); 
-a photo-etching compensation pattern layer (120) disposed on the substrate (110); 
-a base layer (140) disposed on a side surface of the substrate (110) and a side surface of the photo-etching compensation pattern layer (120), wherein the photo-etching compensation pattern layer comprises a plurality of compensation patterns (121a, b) distributed in an array arrangement, a thickness of the base layer (140) along a thickness direction of the substrate (110) is changed due to the compensation patterns (121a, b); and 
-a light-sensitive layer (160a, b) disposed on a side surface of the base layer (140) away from the substrate (110), wherein a thickness of the light-sensitive layer (160b) in an area corresponding to the compensation patterns (120, 121a, b) is less than a thickness of the light-sensitive layer (160a) in a corresponding area around the compensation patterns (120, 121a, b). 

    PNG
    media_image1.png
    294
    588
    media_image1.png
    Greyscale

Li does not teach a cross-sectional view of an upper surface of each compensation patterns is arc-shaped, a middle of the cross-sectional view of the upper surface of each of the compensation patterns Is higher than two ends of the cross-sectional view of the upper surface of each of the compensation patterns, and a cross-sectional view of an upper surface of the base layer is wavy. 
Zhou teaches, Fig. 7, a cross-sectional view of an upper surface of each compensation patterns (12) is arc-shaped, a middle of the cross-sectional view of the upper surface of each of the compensation patterns (12) is higher than two ends of the cross-sectional view of the upper surface of each of the compensation patterns (12), and a cross-sectional view of an upper surface of the base layer (13) is wavy. 
As taught Zhou, one of ordinary skill in the art would utilize and modify the above teaching into Li to obtain arc-shaped of each of the compensation patterns, middle is higher than two ends of each compensation patterns, and wavy of the base layer as claimed, because it aids achieving desired shape for each patterns and layers within a structure, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Zhou in combination Li due to above reason. 
Re claim 2, Li teaches the compensation patterns (121a, b) are formed between the substrate (110) and the base layer (140) by a photo-etching process (*).
(*) The limitation "a photo-etching process" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 3, Li teaches the photo-etching compensation pattern layer (120) is an amorphous silicon semiconductor layer, an insulating layer, or a metal conductive layer (e.g. metal layer) [0039].
Re claim 5, Li teaches a layer (pattern of 160) to be manufactured is disposed on the side surface of the base layer (140) away from the substrate (110), and the light-sensitive layer (160) is configured to form a photo-etching pattern during a process (e.g. etching) of forming a pattern of the layer to be manufactured (*) (Fig. 4, [0041, 0044]). 
(*) The limitation "during a process of forming a pattern of the layer to be manufactured" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 12, Li teaches, Fig. 7 or 9, [0039, 0045], an array substrate, comprising: 
-a substrate (110); 
-a photo-etching compensation pattern layer (120) disposed on the substrate (110); 
-a base layer (140) disposed on a side surface of the substrate (110) and a side surface of the photo-etching compensation pattern layer (120), wherein the photo-etching compensation pattern layer comprises a plurality of compensation patterns (121a, b) distributed in an array arrangement, a thickness of the base layer (140) along a thickness direction of the substrate (110) is changed due to the compensation patterns (121a, b); and 
-a wiring layer (131) formed on a side surface of the base layer (140) away from the substrate (110), wherein a pattern formed from the wiring layer (131) comprises a plurality of grooves or a plurality of minor holes (space/gap 132 between 131), the grooves or the minor holes form a plurality of interval areas for spacing patterns, and the compensation patterns (121a, b) respectively correspond to the interval areas for spacing patterns along a thickness direction of the substrate (110).

    PNG
    media_image2.png
    236
    574
    media_image2.png
    Greyscale

Li does not teach a cross-sectional view of an upper surface of each compensation patterns is arc-shaped, a middle of the cross-sectional view of the upper surface of each of the compensation patterns Is higher than two ends of the cross-sectional view of the upper surface of each of the compensation patterns, and a cross-sectional view of an upper surface of the base layer is wavy. 
Zhou teaches, Fig. 7, a cross-sectional view of an upper surface of each compensation patterns (12) is arc-shaped, a middle of the cross-sectional view of the upper surface of each of the compensation patterns (12) is higher than two ends of the cross-sectional view of the upper surface of each of the compensation patterns (12), and a cross-sectional view of an upper surface of the base layer (13) is wavy. 
As taught Zhou, one of ordinary skill in the art would utilize and modify the above teaching into Li to obtain arc-shaped of each of the compensation patterns, middle is higher than two ends of each compensation patterns, and wavy of the base layer as claimed, because it aids achieving desired shape for each patterns and layers within a structure, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Zhou in combination Li due to above reason. 
Re claim 13, Li teaches widths of the compensation patterns (121a, b) are greater than or equal to widths of the grooves (space 132 between 131) or the minor holes along a horizontally extending direction of the compensation patterns (Fig. 7). 
Re claim 14, Li teaches the compensation patterns (121a, b) are formed between the substrate (110) and the base layer (140) by a photo-etching process (*).
(*) The limitation "a photo-etching process" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 15, Li teaches the photo-etching compensation pattern layer (120) is an amorphous silicon semiconductor layer, an insulating layer, or a metal conductive layer (e.g. metal layer) [0039].
Response to Arguments
3.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/16/22